DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments directed to amended claim language have been considered.  Evidentiary reference Chibante (2012/0073388) is relied upon to substantiate the interpretation of the amended claim limitation as being known by an artisan.

Drawings
3.i.	The drawings received on 27 July 2022 are accepted.
3.ii.	Prior objection to the drawings is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claims 1 – 4, 7, 8, 12 – 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gozzini et al. (9,613,246; hereinafter Gozzini) in view of Suga et al. (6,451,875; hereinafter Suga).

Regarding claim 1, Gozzini discloses an ultrasonic module (col. 1, ll. 6 – 8), comprising: 
a piezoelectric material layer (Comprising 209 of Figure 2; col. 5, ll. 54 – 56); 
a first electrode unit (Comprising 206; col. 5, ll. 56 – 60) on a side of the piezoelectric material layer (Comprising 209); 
a second electrode unit (Comprising 210 – 212) on a side of the piezoelectric material layer (Comprising 209) distal to the first electrode unit (Comprising 206), wherein the second electrode unit comprises 
a plurality of first sub-electrode layers (Comprising 212) at intervals (col. 8, ll. 49 – 51: equivalent interval corresponding to spacing by which “...array...” is established) along a direction parallel to an extending direction of the piezoelectric material layer (Left/right direction, relative to orientation of the figure, in which 212 extends, considered same direction in which 209 extends) and 

a plurality of first conductive material blocks (Comprising 211) at intervals (Sharing above described spacing of 212) along the direction parallel to the extending direction of the piezoelectric material layer (Left/right direction, relative to orientation of the figure, in which 211 extends, considered same direction in which 209 extends); 
the plurality of first conductive material blocks (Comprising 211) are between the plurality of first sub-electrode layers (Comprising 212) and the piezoelectric material layer (Comprising 209); and 
each of the plurality of first sub-electrode layers (Comprising 212) corresponds to a corresponding one of the plurality of first conductive material blocks (Comprising 211; note 1:1 ratio therebetween).
Gozzini describes the element 211 in Figure 2 as being formed from solder (col. 5, l. 65 – col. 6, l. 2), but does not explicitly indicate that the solder is elastic, and does not explicitly disclose the module wherein the plurality of first conductive elastic material blocks are configured to be elastically deformed when the piezoelectric material layer is mechanically deformed, to allow the piezoelectric material layer to be deformed to a greater degree.
In the same field of endeavor, Suga discloses connectivity between a substrate circuit board and semiconductor element (col. 1, ll. 6 – 12) established with respective first (Comprising 2 of Figure 1) and second (Comprising 4) electrode sets across electroconductive particles (Comprising 8) formed with an elasticity that permits deformation (col. 5, ll. 25 – 29).  It is known that implementing a piezoelectric effect1 with a substrate2 supported by compliant material3 – such as Suga’s electroconductive particles – increases the degree to which a sensor comprising said substrate deforms4.  Suga’s selected range of elasticity values prevents damage (col. 9, ll. 16 – 19) and circuitry protrusion beyond the device face (col. 1, ll. 40 – 46).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the module of Gozzini to be modified with elastic electroconductive particles, wherein the plurality of first conductive elastic material blocks are configured to be elastically deformed when the piezoelectric material layer is mechanically deformed, to allow the piezoelectric material layer to be deformed to a greater degree, in view of the teaching of Suga to prevent damage and circuitry protrusions beyond the device face.

Regarding claim 2, Gozzini in view of Suga discloses the ultrasonic module of claim 1.  Gozzini discloses the module being provided wherein the plurality of first conductive material blocks comprise a plurality of spherical first conductive material blocks (col. 5, l. 65 – col. 6, l. 2: “...ball...” shape of solder is analogously spherical).
Gozzini does not explicitly disclose the module being provided wherein the plurality of first conductive material blocks are elastic. 
However, Suga’s semiconductor element and substrate circuit board connectivity (col. 1, ll. 6 – 12) is established with spheres (Discussion of K-value [col. 9, ll. 16 – 19] in view reference to spherical geometry [col. 6, ll. 21 – 22]) formed with an elasticity that permits deformation (col. 5, ll. 25 – 29).  The selected range of elasticity for analogous conductive elastic material blocks prevents damage (col. 9, ll. 16 – 19) and circuitry protrusion beyond the device face (col. 1, ll. 40 – 46).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the module of Gozzini to be modified wherein the plurality of first conductive material blocks are elastic, in view of the teaching of Suga, to preserve connectivity among layers that does not damage components or protrude out of the device face.

Regarding claim 3, Gozzini in view of Suga discloses the ultrasonic module of claim 2.  Gozzini discloses the module being provided wherein the second electrode unit further comprises a plurality of second sub-electrode layers (Comprising 210 of Figure 2) between the plurality of first conductive material blocks (Comprising 211) and the piezoelectric material layer (Comprising 209); and each of the plurality of first sub-electrode layers (Comprising 212) corresponds to a corresponding one of the plurality of second sub-electrode layers (Comprising 210).
Gozzini does not explicitly disclose the module wherein the first conductive material blocks are elastic.
However, Suga’s semiconductor element and substrate circuit board connectivity (col. 1, ll. 6 – 12) is established with spheres (Discussion of K-value [col. 9, ll. 16 – 19] in view reference to spherical geometry [col. 6, ll. 21 – 22]) formed with an elasticity that permits deformation (col. 5, ll. 25 – 29).  The selected range of elasticity for analogous conductive elastic material blocks prevents damage (col. 9, ll. 16 – 19) and circuitry protrusion beyond the device face (col. 1, ll. 40 – 46).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the module of Gozzini to be modified wherein the plurality of first conductive material blocks are elastic, in view of the teaching of Suga, to preserve connectivity among layers that does not damage components or protrude out of the device face.

Regarding claim 4, Gozzini in view of Suga discloses the ultrasonic module of claim 3.  
Gozzini in view of Suga does not expressly state the module being provided wherein an orthographic projection of each of the plurality of first sub-electrode layers on the piezoelectric material layer and an orthographic projection of a corresponding one of the plurality of second sub-electrode layers on the piezoelectric material layer are overlapped with each other.
Gozzini discloses visual alignment of analogous teachings of first (Comprising 212 of Figure 2) and second (Comprising 210) sub-electrode layers in one direction, as illustrated in the cross-section view.  
Gozzini’s reducing interference among piezoelectric elements with dedicated electrodes (col. 8, ll. 21 – 26) and “...dicing...” the piezoelectric material (col. 8, ll. 27 – 29) with which said dedicated electrodes (Figure 3C: 306c, 310c) are aligned, as a modification of Figure 2, still disposes solder balls (Comprising 211) and pads (Comprising 212) beneath corresponding electrodes (Comprising 210).  Alignment/overlapping of a pad with any other than its respective electrode risks producing the above indicated interference, by which segmenting (i.e. dicing) the piezoelectric material is intended to resolve.  This is interpreted as a strong suggestion that were an orthographic projection of 210 and 212 in Figure 2 of Gozzini not overlapping, as claimed, the device would not function as intended, or at least not reap benefits explicitly sought.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Gozzini strongly suggests a teaching of the module being provided wherein an orthographic projection of each of the plurality of first sub-electrode layers on the piezoelectric material layer and an orthographic projection of a corresponding one of the plurality of second sub-electrode layers on the piezoelectric material layer are overlapped with each other, as claimed, in view of the reasoning above.

Regarding claim 7, Gozzini in view of Suga discloses the ultrasonic module of claim 1.  Gozzini discloses the module wherein the ultrasonic module (Comprising 209 of Figure 2) is an ultrasonic fingerprint identification module (col. 1, ll. 50 – 54).

Regarding claim 8, Gozzini in view of Suga discloses an ultrasonic sensor, comprising: the ultrasonic module of claim 1.  Gozzini discloses the sensor further comprising a first substrate (Comprising 201 of Figure 2); and a second substrate (Comprising 215), aligned and assembled together with the first substrate (According to shown relative positioning of 215 with respect to 201); wherein the ultrasonic module (Comprising 209) is between the first substrate (Comprising 201) and the second substrate (Comprising 215), the first substrate (Comprising 201) is on a side of the first electrode unit (Comprising 206) distal to the second electrode unit (Comprising 210 – 212), and the second substrate (Comprising 215) is on a side of the second electrode unit (Comprising 210 – 212) distal to the first electrode unit (Comprising 206).

Regarding claim 12, Gozzini in view of Suga discloses the ultrasonic sensor of claim 8.  Gozzini discloses the sensor wherein each of the plurality of first sub-electrode layers (Comprising 212 of Figure 2) and the corresponding second sub-electrode layer (Comprising 210) together correspond to one sub-pixel of the ultrasonic sensor (col. 8, ll. 10 – 15).

Regarding claim 13, Gozzini in view of Suga discloses the ultrasonic sensor of claim 8.  Gozzini discloses the sensor wherein the second substrate (Comprising 215 of Figure 2) is a driving substrate having a pixel driving circuit (Integrated circuit [col. 5, l. 65 – col. 6, l. 2] by which coupled pads/electrodes stimulate corresponding portions of piezoelectric material [col. 8, ll. 43 – 45] communicate the substrate as a stimulating signal source or path by which signals from such a source, are transmitted).

Regarding claim 14, Gozzini in view of Suga discloses the ultrasonic sensor of claim 13.  Gozzini discloses the sensor wherein the first electrode unit (Comprising 206 of Figure 2) is electrically coupled to the driving substrate (Comprising 215) through a conductive connector (Comprising at least one of 213, 214) between the first electrode unit (Comprising 206) and the second substrate (Comprising 215).

Regarding claim 15, Gozzini in view of Suga discloses the ultrasonic sensor of claim 14.  Gozzini discloses the sensor wherein the conductive connector (Comprising at least one of 213, 214 of Figure 2) is made of a spherical conductive material (col. 6, ll. 2 – 7: Description as “...ball...” communicating spherical form).
Gozzini does not expressly state the module being provided wherein the conductive connector is elastic. 
However, Suga’s semiconductor element and substrate circuit board connectivity (col. 1, ll. 6 – 12) is established with spheres (Discussion of K-value [col. 9, ll. 16 – 19] in view reference to spherical geometry [col. 6, ll. 21 – 22]) formed with an elasticity that permits deformation (col. 5, ll. 25 – 29).  The selected range of elasticity for analogous conductive elastic material blocks prevents damage (col. 9, ll. 16 – 19) and circuitry protrusion beyond the device face (col. 1, ll. 40 – 46).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the module of Gozzini to be modified wherein the conductive connector is elastic, in view of the teaching of Suga, to preserve connectivity among layers that does not damage components or protrude out of the device face.

Regarding claim 16, Gozzini in view of Suga discloses a display screen (Gozzini | Comprising 102 of Figures 1, 2), comprising: the ultrasonic sensor of claim 8 (See the rejection of claim 8).  Gozzini discloses the screen further comprising a display device (col. 4, ll. 23 – 28: Touch screen); wherein the display device (Comprising 102) is attached to the ultrasonic sensor (Comprising 209).

Regarding claim 20, Gozzini in view of Suga discloses an ultrasonic sensor, the ultrasonic module of claim 2 (See the rejection of claim 2); a first substrate (Gozzini | Comprising 201 of Figure 2); and a second substrate (Comprising 215), aligned and assembled together with the first substrate (According to shown relative positioning of 201, 215); wherein the ultrasonic module (Comprising 209) is between the first substrate (Comprising 201) and the second substrate (Comprising 215), the first substrate (Comprising 201) is on a side of the first electrode unit (Comprising 206) distal to the second electrode unit (Comprising 210 – 212), and the second substrate (Comprising 215) is on a side of the second electrode unit (Comprising 210 – 212) distal to the first electrode unit (Comprising 206).

ii.	Claims (a) 5, 6, (b) 18, (c) 19 are rejected under 35 USC 103 as unpatentable over Gozzini in view of Suga, as respectively applied to claim 1 – 3 above, and further in view of Azuma et al. (6,604,433; hereinafter Azuma; this combination of references hereinafter referred to as GSA).

Regarding claim 5, Gozzini in view of Suga discloses the ultrasonic module of claim 1.  
Gozzini in view of Suga fails to explicitly disclose the module wherein the first electrode unit comprises a plurality of third sub-electrode layers arranged at intervals along the direction parallel to the extension direction of the piezoelectric material layer and a plurality of second conductive material blocks arranged at intervals along the direction parallel to the extension direction of the piezoelectric material layer; the plurality of second conductive elastic material blocks are between the plurality of third sub-electrode layers and the piezoelectric material layer; each of the third sub-electrode layers corresponds to a corresponding one of the plurality of second conductive elastic material blocks.
In the same field of endeavor, Azuma discloses an ultrasonic transducer (col. 1, ll. 8 – 11) provided in one embodiment (Figure 2B) with an electroconductive elastic body (Comprising 16) formed on one side of the piezoelectric body (Comprising 11) to equalize transducer characteristics (col. 1, ll. 41 – 44).  An alternative configuration is provided (Figure 3) wherein said electroconductive elastic body (Comprising 26, 27) is duplicated, to instead be formed in correspondence with both electrode surfaces (Comprising 12, 13).  
Figure 2B of Azuma and Gozzini’s transducers (e.g. Figure 2; Figure 3C: 306c, 309c, 310c considered an analogous single transducer instance) are considered similar devices.  Thus, a modification of Gozzini in view of the alternative embodiment of Figure 3 of Azuma is considered the modification of a similar device with a known technique.  One having ordinary skill in the art could similarly discern the remaining circuitry duplicated on the other electrode surface of the transducer to establish positioning analogous to the manner claimed. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the module of Gozzini to be modified wherein the first electrode unit comprises a plurality of third sub-electrode layers arranged at intervals along the direction parallel to the extension direction of the piezoelectric material layer and a plurality of second conductive elastic material blocks arranged at intervals along the direction parallel to the extension direction of the piezoelectric material layer; the plurality of second conductive elastic material blocks are between the plurality of third sub-electrode layers and the piezoelectric material layer; each of the third sub-electrode layers corresponds to a corresponding one of the plurality of second conductive elastic material blocks, as claimed, by virtue of such a modification amounting to the modifying a similar device with a known technique, in view of the reasoning above.

Regarding claim 6, GSA discloses the ultrasonic module of claim 5.  Gozzini discloses the module wherein the plurality of second conductive elastic material blocks comprise a plurality of spherical second conductive material blocks (col. 5, l. 65 – col. 6, l. 2: “...ball...” shape of solder is analogously spherical5).
Gozzini does not expressly state the module being provided wherein the plurality of second conductive material blocks are elastic. 
However, Suga’s semiconductor element and substrate circuit board connectivity (col. 1, ll. 6 – 12) is established with spheres (Discussion of K-value [col. 9, ll. 16 – 19] in view reference to spherical geometry [col. 6, ll. 21 – 22]) formed with an elasticity that permits deformation (col. 5, ll. 25 – 29).  The selected range of elasticity for analogous conductive elastic material blocks prevents damage (col. 9, ll. 16 – 19) and circuitry protrusion beyond the device face (col. 1, ll. 40 – 46).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the module of Gozzini to be modified wherein the plurality of first conductive material blocks are elastic, in view of the teaching of Suga, to preserve connectivity among layers that does not damage components or protrude out of the device face.

Claims 18, 19 are rejected as reciting limitations similar to those recited in claim 5.

iii.	Claims 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gozzini in view of Suga, as applied to claim 8 above, and further in view of Panchawagh et al. (2016/0107194; hereinafter Panchawagh; this combination of references hereinafter referred to as GSP).
		
Regarding claim 9, Gozzini in view of Suga discloses the ultrasonic sensor of claim 8.  Gozzini in view of Suga discloses the sensor wherein the ultrasonic module is the ultrasonic module of claim 3 (See the rejection of claim 3).
Gozzini in view of Suga does not explicitly disclose that the ultrasonic sensor further comprises: a plurality of supports arranged at intervals along the direction parallel to the extending direction of the piezoelectric material layer, wherein the plurality of supports are between the second substrate and the piezoelectric material layer and configured to support the second substrate and the piezoelectric material layer.
In the same field of endeavor, Panchawagh discloses ultrasonic transducers [0002] wherein the sensor (Figure 4A) further comprises: a plurality of supports (Comprising 470; [0004]) arranged at intervals (Spaced as shown; interpreted as single instance among array, as shown in examples of Figure 2) along the direction parallel to the extending direction of the piezoelectric material layer (Left/right direction, relative to orientation of the figure, in which 470 is spaced, considered same direction in which 415 [0062] extends), wherein the plurality of supports (Comprising 470) are between the second substrate (Comprising 460) and the piezoelectric material layer (Comprising 415) and configured to support the second substrate (Comprising 460) and the piezoelectric material layer (Comprising 415).  Such a configuration facilitates lower crosstalk between adjacent sensor elements [0071]. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the sensor of Gozzini to be modified wherein as further comprising: a plurality of supports arranged at intervals along the direction parallel to the extending direction of the piezoelectric material layer, wherein the plurality of supports are between the second substrate and the piezoelectric material layer and configured to support the second substrate and the piezoelectric material layer, in view of the teaching of Panchawagh, to reduce crosstalk between adjacent sensor elements.
GSP does not expressly state the sensor being provided wherein there are one first sub-electrode layer, one spherical first conductive elastic material block and one second sub-electrode layer between two adjacent supports.  However, please consider the following.

Gozzini’s sensor (col. 1, ll. 6 – 8) discloses the equivalent of one first sub-electrode layer (Comprising 212 of Figure 2), one spherical first conductive elastic material block (Comprising 211) and one second sub-electrode layer (Comprising 210) when dicing the piezoelectric element into an array of sensing/scan elements (col. 8, ll. 10 – 29).  Modified in view of Suga, the spherical first conductive material block in respective units is elastic (col. 5, ll. 25 – 29).  It is such a unit formed between an adjacent pair of equivalent supports, taught by Panchawagh (Comprising 470 of Figure 4A).  By such reasoning, the collective teaching of the cited prior art is interpreted to read fairly on the claimed invention.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that the collective teaching of the cited prior art reads fairly on the sensor being provided wherein there are one first sub-electrode layer, one spherical first conductive elastic material block and one second sub-electrode layer between two adjacent supports, as claimed, in view of the reasoning above.  

Regarding claim 10, GSP discloses the ultrasonic sensor of claim 9.  
Gozzini does not expressly state the sensor being provided wherein the two adjacent supports form an independent enclosed chamber together with the second substrate and the piezoelectric material layer.

However, Panchawagh’s ultrasonic transducers [0002] is provided wherein the two adjacent supports (Comprising 470 of Figure 4A) form an independent enclosed chamber together with the second substrate (Comprising 460) and the piezoelectric material layer (Comprising 415).  Such a configuration facilitates lower crosstalk between adjacent sensor elements [0071]. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the sensor of Gozzini to be modified wherein the two adjacent supports form an independent enclosed chamber together with the second substrate and the piezoelectric material layer, in view of the teaching of Panchawagh, to lower crosstalk between adjacent sensor elements.

Regarding claim 11, GSP discloses the ultrasonic sensor of claim 10.  
Gozzini does not explicitly disclose the sensor wherein the plurality of supports are made of a non-conductive and non-elastic material, and a cross section of each of the plurality of supports has a circular shape or a square shape.
However, Suga’s preserves device connectivity (col. 1, ll. 6 – 12) while insulating adjacent electrode pairs (Comprising 2, 4 of Figure 1; col. 1, l. 66 – col. 2, l. 13) with a passivation layer (Comprising 5) with the shown four-sided cross-section, and made from resin (col. 3, ll. 7 – 10).  The selected range of elasticity values prevents damage (col. 9, ll. 16 – 19) and circuitry protrusion beyond the device face (col. 1, ll. 40 – 46).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the sensor of Gozzini to be modified wherein the plurality of supports are made of a non-conductive and non-elastic material, and a cross section of each of the plurality of supports has a circular shape or a square shape in view of the teaching of Suga to prevent damage and circuitry protrusion beyond the device face.

iv.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gozzini in view of Suga, as applied to claim 16 above, and further in view of Shim et al. (2018/0224990; hereinafter Shim).

Regarding claim 17, Gozzini in view of Suga discloses the display screen of claim 16 (See the rejection of claim 16).  
Gozzini in view of Suga does not explicitly discloses the screen wherein the display device comprises a liquid crystal display panel or an Organic Light Emitting Diode (OLED) display panel.
In the same field of endeavor, Shim discloses integrates a piezoelectric [0143] fingerprint sensor [0119] within a display forming images using any among a list of media including liquid crystal or OLED [0104].  Structure by which said integration is performed overcome prior art limitations impacting display proportions [0005].

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the screen of Gozzini to be modified wherein the display device comprises a liquid crystal display panel or an Organic Light Emitting Diode (OLED) display panel, in view of the structural relationships taught by Shim to maintain favorable display proportions.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Evidentiary reference Chibante (2012/0073388) | [0026].
        2 Evidentiary reference Chibante | Comprising 30 of Figures 4a, 4b.
        3 Evidentiary reference Chibante | Comprising 34 of Figures 4a, 4b.
        4 Evidentiary reference Chibante | [0070].
        5 Per the rejection of claim 5, and modification in view of Azuma, said “...second...” conductive material blocks are those duplicated on second electrode surface of piezoelectric transducer.